Judgment convicting defendants of the crime of conspiracy to commit robbery in the first degree and, in addition, convicting defendants Thomas Carew and Paul San Fillipo of possession of a weapon, unanimously affirmed as to the defendants other than Thomas Carew. The certificate of reasonable doubt is cancelled and vacated and defendants remanded. The determination of the appeal as to defendant Carew is held in abeyance pending a trial before the court on the issue of the voluntariness of his confession. (People v. Huntley, 15 N Y 2d 72, 77.) Pending said trial and the determination of this appeal, the certificate of reasonable doubt as to defendant Carew is cancelled and vacated and he is remanded, (See People v. Kazmerski, 13 A D 2d 729; People v. Reger, 13 A D 2d 63, 64.)
Concur — Breitel J. P., McNally, Stevens, Eager and Steuer, JJ,